Citation Nr: 0507177	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-14 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 decision by the RO in Philadelphia, 
Pennsylvania, which granted service connection and a 30 
percent rating for PTSD.  In a March 1999 decision, the RO 
increased the veteran's disability rating to 50 percent.  The 
veteran continued his appeal for a higher rating. 

The Board notes that the veteran was afforded a hearing 
before a Decision Review Officer (DRO) on the issue under 
appeal, in October 1999.  Thereafter, the veteran requested a 
videoconference hearing at a local VA office before a 
Veterans Law Judge.  In an April 1, 2003 report of contact, 
he indicated that he desired a hearing before a DRO.  In an 
April 3, 2003 report of contact he indicated that he no 
longer desired a videoconference hearing before a Veterans 
Law Judge.  Therefore, the hearing request for a 
videoconference hearing before a Veterans Law Judge is 
withdrawn.  See 38 C.F.R. § 20.704 (2004).  In regards to his 
request for a DRO hearing, the Board notes that the veteran 
presented testimony at a DRO hearing in October 1999.  The 
applicable regulations provide that the veteran has a right 
to "a hearing"; not multiple hearings.  See 38 U.S.C.A. § 
7107(b); 38 C.F.R. § 20.700(a).  Therefore, the veteran's 
request for a second hearing before a DRO is denied.  In view 
of the remand that follows, however, the veteran is reminded 
that he is free to submit additional evidence and argument 
pursuant to Kutscherousky v. West, 12 Vet. App. 369 (1999).


FINDING OF FACT

The veteran's PTSD has caused complete occupational 
impairment with symptoms that approximate complete social 
impairment since the effective date of service connection.

CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met 
since the effective date of service connection.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, as amended 
imposed new duties upon VA to provide notice and assistance 
to claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This rule does not apply in the case of the assignment of an 
initial rating for a disability following the award of 
service connection for that disability.  In that case, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, service connection for PTSD was assigned 
effective October 30, 1995.  Throughout the period since the 
effective date of service connection, the veteran has been 
generally unemployed (although an August 2001 application for 
VA benefits shows that he attempted to work as late as June 
1999).  He has been given global assessment of functions 
scores ranging from 35 to 50.  These scores contemplate an 
inability to work or keep a job.  AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.125, 4.130 
(2004).  Those scores have been assigned in conjunction with 
the diagnosis of PTSD.  Given these facts, the Board 
concludes that the evidence is in favor of a finding that 
PTSD has caused total occupational impairment throughout the 
period since the effective date of service connection.

The veteran has generally been described as isolated or 
isolative.  He has at times been homeless, and at other 
times has resided on his sister's farm.  On the most recent 
examination in July 2002, it was reported that the veteran 
increasingly stayed in his room, and that when he made the 
effort to go out, he immediately felt the need to return 
home so that he could isolate himself.  The examiner found 
that these symptoms were little changed over time.  The 
remainder of the record shows that the veteran has no social 
contacts other than with his sister (who has at times been 
described as his care giver) or mental health providers.  In 
the Board's opinion, this level of symptomatology 
approximates total social impairment.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  Since the veteran's PTSD is rated in accordance 
with that formula, and the evidence shows total occupational 
impairment with symptoms approximating total social 
impairment, he is entitled to a 100 percent evaluation since 
the effective date of service connection.


ORDER

An initial 100 percent rating is granted for PTSD, effective 
October 30, 1995.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


